Title: To James Madison from John Fitch, 11 February 1788
From: Fitch, John
To: Madison, James


Honoured Sir
New York the 11 February 1788
I was with Mr. Thompson the other day who informed me that he should report my petition ought to be committed but that he did not think that Congress would at this time do any thing in it. I beg leave Sir to enclose you some further observations on it praying not only your patronage but also that you will forgive the freedom taken by your ever Faithful Humble Servant
John Fitch
